PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/288,946
Filing Date: 28 Feb 2019
Appellant(s): JANTA-POLCZYNSKI et al.



Howard Levy
(Reg. No. 55,378)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/15/21.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/2/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Appellant argues that the Braunisch – Tyler combination is improper. The Examiner first addresses Appellant’s arguments on a general/comprehensive level by reviewing the essential features and principle of operation of a photonic package of the Braunisch – Tyler combination versus those of the claimed photonic package (Section A). Subsequently, the Examiner provides a detailed item-by-item rebuttal of Appellant’s arguments (Section B).

A.	Essential features and principle of operation of a photonic package of the    Braunisch – Tyler combination versus those of the claimed photonic package.
The key teaching in Braunisch that opens the door to the application of a fiber-optic connection of Tyler is found at para. 0039 and 0074 which expressly teach that an active/bridge die (identified as 140 in Fig. 2 and as 1130 in Figs. 11B,11C) can be implemented as comprising electronic components and connections (e.g., various types of electronic memory dies, as exemplified at para. 0074) and/or optical waveguides (“… in some embodiments the bridge can be an active silicon die. As another example, the electrically conductive features can be metal traces or the like as known in the art that are suitable for conducting electricity between one region and another, or one component and another, of an MCP, while the optically conductive features can be, for example, optical waveguides such as silicon nitride waveguides, rib waveguides” at para. 0039, emphasis added). An embodiment of the die 1130 with optical waveguides that are integral with the die 1130 and form optical connections/circuits (according to above-quoted para. 0039) is a photonic integrated circuit (PIC) die. 
Figure 11B of Braunisch illustrates, by way of example but not limitation, an electronic embodiment of the die 1130 that has only electronic components and, as such, has electrical connections provided by electrical wires/wirebonds 1141. An optical/PIC embodiment of the die 1130 must have optical connections (in addition to, or instead of, the electrical connections). While Braunisch does not explicitly illustrate such optical connections (which are generally suggested at para. 0039), Tyler discloses a PIC die 1 (“optical chip 1” which directly corresponds to the PIC die 1130 in Braunisch) that is optically coupled to an optical connection provided by a bent optical waveguide/fiber 3 (Fig. 4; 2nd complete para. on p. 3; also pp. 4 – 5). Hence, it would have been obvious to a person with ordinary skill in the art that the bent optical waveguide/fiber 3 of Tyler can be used for providing an optical connection to the PIC die 1130 of Braunisch, in direct correspondence with how the bent optical waveguide/fiber 3 provides an optical connection of the PIC die 1 of Tyler. 
Annotated Fig. 11B of Braunisch and Fig. 4 of Tyler are reproduced below side-by-side and directly lead to a photonic package of the Braunisch – Tyler combination which is also shown side-by-side with annotated Fig. 2B of the instant application (including an annotated portion used by Appellant on p. 6 of the Appeal Brief). As seen, the photonic package of the Braunisch - Tyler combination has essential structural features (three interconnected dies, of which one die is a PIC die) and a principle of operation (the PIC die optically connected to a bent optical waveguide/fiber that has second (right) ends curving away and apart from the base substrate) that are similar/identical to those of the instant application.

    PNG
    media_image2.png
    640
    791
    media_image2.png
    Greyscale

A. Annotated Figure 11B of Braunisch.

    PNG
    media_image3.png
    600
    836
    media_image3.png
    Greyscale

B. Annotated Figure 4 of Tyler.



    PNG
    media_image4.png
    782
    824
    media_image4.png
    Greyscale

C. A photonic package of the Braunisch – Tyler combination.

    PNG
    media_image5.png
    789
    688
    media_image5.png
    Greyscale
D. Original Fig. 2B of the instant application (upper) and a portion of Fig. 2B reproduced by Appellant (lower).


	A direct correspondence among the elements recited by the claims and corresponding elements of the photonic package of the Braunisch – Tyler combination is immediately evident and summarized in the table below:
element
the Braunisch – Tyler combination
Instant application 
base substrate
1110 in Fig. 11B of Braunisch
110 in Figs. 1 and 2B
top die
1120 in Fig. 11B of Braunisch
120 in Figs. 1 and 2B
PIC die
1130 in Fig. 11B of Braunisch (corresponds to PIC die 1 in Fig. 4 of Tyler)
130 in Figs. 1 and 2B
ferrule
20 in Fig. 4 of Tyler
141 in Fig. 2B
optical light guiding components with first (left and flat) ends and second (right and curved) ends
an array of parallel optical fibers in Figs. 4  and 6 of Tyler, each fiber comprising 8,3,11,12 
142 (“… an array of optical light guiding components 142 (e.g., optical fibers, polymer waveguides” at para. 0042).

  
As seen in Figures C and D above, both the instant application and the Braunisch – Tyler combination use optical light-guiding components (optical fibers or waveguides) with first (left) ends that are flat and second (right) ends that bent and thereby curve away (upwards) and apart from the (underlying) base substrate. It is this feature that Appellant uses as a central point of their arguments (“The claimed features of the “second ends optically coupled with the ferrule which curve away and apart from the corresponding section of the base substrate” are clearly missing from both Braunisch and Tyler alone or in combination” at 3rd para. on p. 6 of the appeal brief), but fails to make them persuasive at least for the reasons detailed below in Section B.

B.	Detailed item-by-item rebuttal of Appellant’s arguments.
Appellant’s arguments allege that there are deficiencies/imperfections of the Figure/illustration with the photonic package of the Braunisch – Tyler combination (as shown above in Figure C).  In response, the Examiner submits that all of Appellant’s arguments have at least one of these three fundamental flaws: (i) Appellant attempts to point out alleged difference between an exact shape of the bent optical fibers 142 versus a shape shown, merely as an illustration, in Figure C for the Braunisch – Tyler combination; (ii) Appellant attempts to point out alleged distinctions that are not recited by the claims; or (iii) Appellant makes incorrect assertions.  
(a)	Appellant asserts that “In FIGS. 11B and 11C and the accompanying text, Braunisch teaches wirebonds 1141 that extend upwardly from active die 1130 and downwardly toward substrate 1110. This is a precisely opposite configuration as compared to the claimed features in question” (4th para. on p. 6). 
The Examiner notes that Appellant’s argument is moot to begin with because Fig. 11B illustrates, by way of example but not limitation, an electronic embodiment of the die 1130 that has only electronic components and, as such, has electrical connections provided by electrical wires/wirebonds 1141. However, Braunisch expressly teaches that the active/bridge die (identified as 140 in Fig. 2 and as 1130 in Figs. 11B,11C) can be implemented as comprising electronic components and connections (e.g., various types of electronic memory dies, as exemplified at para. 0074) and/or optical waveguides (“… in some embodiments the bridge can be an active silicon die. As another example, the electrically conductive features can be metal traces or the like as known in the art that are suitable for conducting electricity between one region and another, or one component and another, of an MCP, while the optically conductive features can be, for example, optical waveguides such as silicon nitride waveguides, rib waveguides” at para. 0039, emphasis added). An optical/PIC embodiment of the die 1130 must have optical connections (in addition to, or instead of, the electrical connections). It is the optical embodiment of the die 1130 (PIC die) of Braunisch that generally suggests the applicability/suitability of the optical waveguide/fiber connections taught by Tyler.  
(b)	Appellant asserts that “In FIG. 5 and the accompanying text, Tyler makes clear that the optical fiber 3 passes through the ferrule 20 between layers 11 and 12. Indeed, Tyler’s disclosure is actually silent as to the notion of the optical fiber actually being optically coupled to the ferrule 20 at any location whatsoever”.
The Examiner notes that Appellant’s assertion is incorrect and is squarely refuted by an even cursory inspection of the Tyler reference. Firstly, the layers 11 and 12 are an outer cladding portion of the fiber-optic cable 4, not separate layers (“The fibre cable 4 comprises the optical fibre 3, an inner sleeve or coating 11 and an outer coating or jacket 12” at 3rd complete para. on p. 5). So Appellant’s statement that “the optical fiber 3 passes through the ferrule 20 between layers 11 and 12” is misleading at best and appears to be an attempt to prop up Appellant’s statement that “Tyler’s disclosure is actually silent as to the notion of the optical fiber actually being optically coupled to the ferrule 20 at any location whatsoever” which is factually false: Tyler expressly teaches that “The coatings 11 and 12 are rigidly secured within the ceramic ferrule 20” (ibid, emphasis added). 
As for the limitation “second ends optically coupled with the ferrule”, it was interpreted in light of the instant specification to mean that the second end of the optical fibers are coupled/secured to the ferrule and guide/convey light therethrough (e.g., “an array of optical light guiding components 142 (e.g., optical fibers, polymer waveguides, glass blocks, etc.) that are disposed and configured to optically couple the ferrule 141 with the first PIC die section 132” at para. 0042 of US 2020/0279840 A1; also para. 0053). The present form of claims does not recite that the optical fibers 142 terminate at the interface with the ferrule 141. As is well understood by one of ordinary skill in the art, the optical fibers 142 cannot terminate at the interface with the ferrule 141 because light propagating the fibers would be lost in the ferrule and not directed to any other/external optical device/component. While Fig. 2B of the instant application does not show how the optical fibers 142 extend through and past the ferrule 141, they must in order to provide optical connections at all. As is further well understood by the ordinary artisan, a ferrule is an element surrounding and supporting an optical fiber extending though a ferrule bore.  The Examiner notes that if (as is argued by Appellant) the optical fibers 142 were terminated exactly at the interface with the ferrule 141, the light propagating through the fibers would have no way to go but be spilled into the ferrule 142 and lost there, instead of propagating through it and reaching another/remote optical device to which the PIC die 130 is to be optically connected. Tyler clearly shows how the optical fiber/cable 3,8 passes through the ferrule 20. Hence, the location of the second (right) ends of the optical fibers can be assigned to be either at the front surface of the ferrule, its back surface, past it, or anywhere away from the first (left) ends. Most importantly, the present form of claims does not define a particular location of the second ends, so Appellant’s assertions are also moot, in addition to being factually wrong. 
(c)	Appellant makes an extended argument (from 2nd complete para. on p. 7 through 2nd complete para. on p. 8) whose nexus is that “Tyler’s illustrations AND text actually teach away from the claimed feature in question since Tyler clearly teaches that the bend introduces forces that cause the fiber to be pressed downwards onto the chip 1 and that the optical fiber is substantially level” (2nd complete para. on p. 7). 
These assertions are also incorrect: Appellant’s arguments conflate the first (left) ends that are flat/leveled (as seen in Fig. 2B of the instant application and in Fig. 4 of Tyler) and the second (right) ends that curve away and apart from the (underlying) base substrate (Fig. 2B of the instant application; Fig. 4 of Tyler). 
(d)	Appellant also asserts that “FIG. 5 of Tyler clearly indicates that the optical fiber 3 within the ferrule 20 is not curved at all which indicates that the only bend/curve/kink/etc. in the optical fiber 3 once Tyler’s assembly is completed occurs at the exit region 34” (para. bridging pp. 7 – 8).
The Examiner notes that the second (right) ends of the bent/curved optical fibers in Tyler and the Braunisch – Tyler combination are optically coupled with the ferrule (interpreted in light of the instant specification, as detailed above for item (b)) and curve away and apart from the (underlying) base substrate irrespective of an exact location of the bend and even multiple bends. Yet again, Appellant attempts to argue alleged distinctions that are not recited in the instant claims. Appellant also tries to back up the assertions by using an exact location of the second (right) ends, whereas such location is not defined by the claims (as detailed above for item (b)). 
(e)	In particular, Appellant accuses the Examiner of intentionally misrepresenting an inclination angle of the ferrule 20 in Tyler (“… the Examiner’s drawing seems to intentionally mis-represent the angle at which Tyler’s ferrule 20 is disposed by suggesting that the ferrule 20 is balanced on its corner on the base substrate and is not secured in a slot. In doing so, the Examiner’s drawing includes a bend in the middle of the optical light guiding components that is not found anywhere in any cited reference and is especially not found in Tyler. To be clear, this bend is entirely a product of the Examiner’s imagination. The remnant effects in the Examiner’s drawing make clear that the angling of the ferrule has been modified from the actual teachings of the reference” at para. bridging pp. 8 – 9, emphasis added). 
The Examiner notes that the bent fibers in Tyler and in the Braunisch – Tyler combination are bent and thereby curve away and apart from the corresponding section of the base substrate (as seen in Fig. 4 of Tyler and Figs. B and C above), regardless of their exact shape and/or the number of bends, and fully meets the corresponding limitations (the last        sub-clause in claim 1, 9, and 19). Appellant attempts to criticize an alleged difference in the shape and/or the number of bends in Tyler versus the instant application whereas such distinction is not even required by the claims. Furthermore, an exact shape and/or the number of bends in the bent fibers has no criticality to the principle of operation of the photonic package: as long as the optical fibers are curved/bent, they can press on the PIC die and establish optical connections to it (para. bridging pp. 3 – 4 in Tyler and two following para.). Appellant has failed to meet the burden of proving any criticality associated with an exact shape and/or the number of bends, for the simple reasons that there is none. Not surprisingly, Appellant has not provided an articulated response to the Examiner’s note in the Advisory Action of 9/21/20 that “… it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976) (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). In this case, selecting a suitable/workable shape of a bent optical fiber of the Braunisch – Tyler combination (e.g., to minimize overall bending loss) would have been well within the original skill in the art and flown naturally to one of such skill as necessitated by the particular requirements of a given application. Applicant has failed to demonstrate any advantage and/or unexpected result provided by a particular shape of the bent fiber 142 illustrated in Fig. 2B of the instant application”. 
(f)	Appellant makes an extended argument (from 2nd para. on p. 9 through para. bridging pp. 10 – 11) and, in particular, asserts that “The Examiner’s drawing adds a second bend in the optical fibers 3 that is not present in Tyler” (2nd para. on p. 9) and “As to the first point, the as-filed application indicates that the optical light guiding components 142 are coupled to the ferrule 141 at the near side of the ferrule 141 because FIGS. 2B and 4B illustrate that the optical light guiding components 142 terminate at this near side location. There is no indication that the optical light guiding components 142 could or do terminate anywhere else. In addition, FIGS. 2B and 4B show that the base substrate terminates in front of the near side of the ferrule 141. As such, the location where the claimed “second ends” could possibly be “optically coupled with the ferrule” and “curve away and apart from the corresponding section of the base substrate” is at the near side of the ferrule 141. For comparison’s sake, as noted above, FIG. 5 and the accompanying text of Tyler establishes that the optical fiber 3 passes through the ferrule 20 between layers 11 and 12. Indeed, there is no disclosure in Tyler which clearly indicates that the optical fiber 3 is actually “optically coupled” to the ferrule 20 at any particular location at all and again, as noted above, the rejections can be traversed on this basis alone”.
As for the first assertion, the Examiner notes that the second (right) ends of the bent/curved optical fibers in Tyler and the Braunisch – Tyler combination are optically coupled with the ferrule (interpreted in light of the instant specification, as detailed above for item (b)) and curve away and apart from the (underlying) base substrate irrespective of an exact location of the bend and even multiple bends. Yet again, Appellant attempts to argue alleged distinctions in the exact shape of the bent fibers that are not even recited by the claims. Appellant attempts to criticize alleged deficiencies of drawing C provided, for illustration purposes, by the Examiner. In this regard, Appellant is also reminded that drawings are provided for illustration purposes and are not even drawn to scale (unless noted otherwise). For example, Tyler cites a preferred inclination angle of the ferrule 20 to be 7 degree (1st complete para. on p. 3), however, Fig. 4 shows a significantly larger angle.  
As for the second assertion, the Examiner notes that Appellant takes on an untenable assumption/position that the optical fibers 142 terminate at the interface with the ferrule 141. Neither the instant specification nor the claims specify that the optical fibers 142 terminate at the interface with the ferrule 141. Nor can/should the optical fibers 142 terminate at the interface with the ferrule 141 because light propagating the fibers would be lost in the ferrule and not directed to any other/external optical device/component. While Fig. 2B of the instant application does not explicitly show how the optical fibers 142 extend through and past the ferrule 141, they must in order to provide optical connections at all. As is well understood by the ordinary artisan, a ferrule is an element surrounding and supporting an optical fiber extending though a ferrule bore.  The Examiner notes that if (as is argued by Appellant) the optical fibers 142 were terminated exactly at the interface with the ferrule 141, the light propagating through the fibers would have no way to go but be spilled into the ferrule 142 and lost there, instead of propagating through it and reaching another/remote optical device to which the PIC die 130 is to be optically connected.  Contrary to Appellant’s incorrect assertions, Tyler clearly shows how the optical fiber/cable 3,8 passes through the ferrule 20. Hence, the location of the second (right) ends of the optical fibers can be assigned to be either at the front surface of the ferrule, its back surface, past it, or anywhere away from the first (left) ends. Most importantly, the present form of claims does not define a particular location of the second ends, so Appellant’s assertions are also moot, in addition to being factually wrong. 
(g)	The last paragraph of Appellant’s arguments (p. 11) is a mere conclusionary assertion that is not based on any technical consideration. Appellant asserts that “The notion that Tyler’s disclosure can be modified to have an additional curve or bend besides the bend at the exit region 34 is contrary to the teachings of Tyler and is not a mere change in shape or configuration. The Examiner’s suggestion would necessarily impede the optical fibers from lying flat in the V-shaped groove 7 and thus would negatively impact Tyler’s structure. There is no proper motivation for doing so”. The Examiner notes that Appellant’s argument is moot to begin with because it asserts that the structure of Tyler is modified, while the Tyler reference is a secondary reference whose teachings (curved fibers 3,8, for optical connections to the PIC die 1) are applied to modify the structure of Braunisch. The Examiner never tried to modify the structure of Tyler. On the contrary, the teachings of Tyler are applied in the exact way as intended by Tyler, i.e., the optical fibers 3,8 are bent so as apply a mechanical force/pressure on the first (left) ends and thereby make them lie flat on a surface of the PIC die 1 (“It will readily be appreciated that as a result of the fact that the ferrule 20 is disposed at an angle, a bend is created in the optical fibre 3 at this exit region 34. The forces introduced into the fibre at this bend cause the fibre to be pressed downwards onto the chip 1” at para. bridging pp. 3 – 4; “As can be seen more clearly in Figure 4, a bend is introduced into the optical fibre 3 at its exit region 34 from the ceramic ferrule 20. This causes the optical fibre 3 to rest horizontal in the groove 7 of the chip 1, held in position by the pressure exerted by the bend in the fibre 3. This pressure assists in holding the end of the fibre 3 in the V-groove 7 by causing a force downwards in the direction towards the bottom of the V-groove 7 and resist movement of the optical fibre 3 out of the V-groove 7 in a direction perpendicular to the plane of the optical chip 1” at 2nd complete para. on p. 4, emphasis added). 
(h)	Appellant does not provide any additional substantial arguments specifically for the dependent claims which therefore stand or fall together with the respective independent claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert Tavlykaev/
Robert Tavlykaev 

Conferees:
/WILLIAM F KRAIG/Supervisory Patent Examiner, Art Unit 2896                                                                                                                                                                                                        
/Karl Tamai/
TQAS TC 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.